Title: To Benjamin Franklin from David Hall, 18 April 1760
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. April 18. 1760.
          
          In my last to you, of the 31st ult. by the Roebuck, Capt. Jones, to Holyhead, I inclosed you the third Copy of a Bill of Exchange for £200 Sterling. I have now sent you the first Copy of another Bill of Exchange for £100 Sterling more, which, with what was before sent you, makes up Two Thousand Forty-nine Pounds, Twelve Shillings, and Five-pence Sterling, since you left this Place; for which, as usual, give me Credit, and Advice of receiving. Parson Smith denies his being with Mr. Osborne, and saying any thing to my Disadvantage; but I am well satisfied what you wrote was true notwithstanding. Wish the Fount of Brevier was come, as it is much wanted; have had no Letter from you later than the Beginning of last August, the Meaning of which I cannot conceive. I am, Sir, Yours, &c.
          
            D. Hall
            To Mr Franklin. By the Friendship, Capt. Falconer, to London.Exchange 52½
          
        